DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is response to communication filed on November 30, 2021.
Status of claims within the present application:
Claims 11 – 29 are pending.
Claims 11 – 13, 15, 17 and 19 – 20 are amended.
Claims 1 – 10 are cancelled.
Claims 21 – 29 are new.

Response to Arguments
Applicant’s remarks and amendments submitted on November 30, 2021 for application 16/888,897 have been considered and are persuasive. Therefore, the previous filed claim rejections have been withdrawn.

Allowable Subject Matter
Claims 11 – 29 are allowed, but they are to be renumbered as 1 – 19. The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during examination of the claims filed November 30, 2021 in response to office action mailed September 01, 2021. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field endeavor:
Kanno [US 10936226 B2]: This prior art is considered to be the closest art to the present application with systems and methodology for when data is to be written to a first physical 
Kanno does discloses when the encrypted data is to be copied from the first physical storage location to a second physical storage location of the nonvolatile memory, the controller decrypts the encrypted data with the first physical address and the first encryption key. The controller 4 is electrically connected to the NAND flash memory 5 which is a nonvolatile memory via a NAND interface 13 such as Toggle NAND flash interface or Open NAND Flash Interface (ONFI). s re-encrypts the decrypted data with a second encryption key selected from the plurality of encryption keys and a copy destination physical address indicative of the second physical storage location, and writes the re-encrypted data to the second physical storage location. s when the encrypted data is to be copied from the first physical storage location to a second physical storage location of the nonvolatile memory, the controller decrypts the encrypted data with the first physical address and the first encryption key, re-encrypts the decrypted data with a second encryption key selected from the plurality of encryption keys and a copy destination physical address indicative of the second physical storage location, and writes the re-encrypted data to the second physical storage location.
Shetty et al. [US 20170286698 A1]: This prior art discloses system and methodology in cloud object store facilitate strong data encryption, customer-management of object (encryption) keys, reductions in latency, globally-distributed object storage, and handling of streamed 
Shetty does discloses the steps of providing a plurality of unique encryption keys including a first encryption key and a second encryption key. This allows security conscious customers to control their own object keys in various ways and also maintain full control of when and who can access their data, including preventing cloud access without receiving at least one encryption key (e.g., object or master) from the customer's HSM. A local file system stored on a local cloud 116 of a second customer 118 is also synchronized with cloud object store 102 via the Internet 106. Local clients 120 of second customer 118 can access the local file system stored on local cloud 116 via a local network 120, which is protected by a firewall 122. Unlike first customer 108, second customer 118 also operates one or more security module(s) 124, which are coupled to its local network 120. In this example, security module(s) 124 comprise hardware security module(s) (HSMs), which safeguard and manage digital keys for strong authentication and cryptographic processing, as will be discussed in more detail below. However, software based security modules might also be employed.
However, none of the prior arts of record independently or in-combination discloses all the limitation of the independent claims 11, 13, and 19 as recited in the amended set of claims being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent claims being definite, further limiting, and fully enabled by the specification, are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434